United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-60575
                        Conference Calendar



ROBERT CRAIG STARKS,

                                    Petitioner-Appellant,

versus

MICHAEL PETTIFORD, Warden,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:03-CV-283-BrS
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Robert Craig Starks, federal prisoner # 83561-020, appeals

from the dismissal of his 28 U.S.C. § 2241 petition, in which he

alleged that the procedures used in his prison disciplinary

proceeding violated his due process rights and, further, that the

evidence was insufficient to support a finding of guilt.

     Federal habeas relief, however, can be had only where the

petitioner has been deprived of some right secured to him by the

laws of the United States or by the United States Constitution.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-60575
                                  -2-

Malchi v. Thaler, 211 F.3d 953, 957 (5th Cir. 2000).     Although

disciplinary action resulting in an inmate’s loss of previously

earned “good time” must be accompanied by procedural safeguards,

see Wolff v. McDonnell, 418 U.S. 539, 564-65 (1974), Starks was

not deprived of good-time credits.    Moreover, he has no

constitutional right to be housed in any particular facility, and

he concedes that he was never placed in administrative

segregation.     See Olim v. Wakinekona, 461 U.S. 238, 244-45

(1983); Tighe v. Wall, 100 F.3d 41, 42 (5th Cir. 1996); see also

Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995).    He therefore

has not been deprived of a liberty interest and has not stated a

cognizable § 2241 claim.     See Malchi, 211 F.3d at 957.

     AFFIRMED.